Citation Nr: 1340514	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tension headaches (claimed as migraines).

2.  Entitlement to an initial disability rating in excess of 10 percent for right ankle disability.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to February 10, 2010 and in excess of 20 percent thereafter for cervical spine disability (neck disablity).

4.  Entitlement to an initial disability rating in excess of 10 percent prior to August 30, 2010 and in excess of 20 percent thereafter for thoracolumbar spine disability (back disability).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to April 1953. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a March 2009 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO.  In June 2013, the representative reported, via a VA Form 21-4138, the Veteran's wish to withdraw his hearing request.  Thus, there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2013).

With regard to the service-connected cervical spine and thoracolumbar spine disabilities, in a March 2013 rating decision, the RO increased the disability ratings from 10 percent to 20 percent disabling, effective February 10, 2010 for the cervical spine, and effective August 30, 2010 for the thoracolumbar spine.  Because the assigned 10 percent and 20 percent disability ratings are not the maximum benefits available for these service-connected disabilities, the appeals continue for the respective appeal periods.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  For the entire initial rating period, the service-connected tension headaches have not been manifested as migraine headaches with characteristic prostrating attacks productive of severe economic inadaptability.

3.  For the entire initial rating period, the service-connected right ankle disability has been manifested by tenderness, limited dorsiflexion to 15 degrees, and limited plantar flexion to 35 degrees.  

4.  Prior to February 10, 2010, the service-connected cervical spine disability has been manifested by muscle spasm, loss of lordosis, stiffness, pain without additional functional loss, intervetebral disc syndrome (IVDS) with no incapacitating episodes, and noncompensable surgical scar; and thereafter by tenderness, muscle spasm, IVDS with no incapacitating episodes, limited forward flexion, at worst, to 30 degrees, limited combined range of motion, at worst, to 95 degrees, and noncompensable surgical scar.   

5.  Prior to August 30, 2010, the service-connected thoracolumbar spine disability has been manifested by tenderness, normal curvature, limited forward flexion, at worst, to 80 degrees, and limited combined range of motion, at worst, to 130 degrees; and thereafter by tenderness, normal curvature, IVDS with no incapacitating episodes, limited forward flexion, at worst, to 50 degrees, and limited combined range of motion, at worst, to 110 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for tension headaches have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).   

2.  The criteria for an initial disability rating in excess of 10 percent for right ankle disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-5271 (2013). 

3.  The criteria for an initial disability rating of 20 percent, and no higher, prior to February 10, 2010 have been met, and in excess of 20 percent thereafter have not been met for any period for cervical spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, DCs 5003-5237, 4.118, DCs 7800, 7804, 7805 (2013).  

4.  The criteria for an initial disability rating in excess of 10 percent prior to August 30, 2010 and in excess of 20 percent thereafter for thoracolumbar spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5242 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that higher evaluations are warranted for the service-connected disabilities on appeal.

Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board has considered the possibility of staged ratings, and concludes that the criteria for ratings in excess of the currently assigned evaluations for the service-connected disabilities on appeal have at no time been met.  Accordingly, staged ratings are inapplicable.  See 38 C.F.R. § 4.2; Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology, that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

At the outset, the Board notes that VA outpatient treatment records, associated with the file on the "VBMS" is silent as to any complaints or treatment for tension headaches, right ankle disability, and thoracolumbar spine disability, but documents the Veteran's complaints of cervical spine pain.  

Tension Headaches

In the November 2008 notice of disagreement, the Veteran reported his headaches are not just sometimes or seldom, but rather severe and occur 24 hours a day, 7 days a week.

In a March 2009 statement of the case (SOC), the RO increased the disability rating from 0 percent (noncompensable) to 10 percent disabling, effective for the entire initial rating period from March 31, 2008 to the present.  See 38 C.F.R. § 4.124a, DC 8100. 

DC 8100 provides that a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  

A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under DC 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating" as used in DC 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

On VA examination for neurological disorders in October 2008, the Veteran reported he began experiencing occipital headaches one year prior.  He characterized the pain as dull and achy and occurs several times a day, but is able to still function.  He was diagnosed with tension-type headaches.  In February 2010, the Veteran underwent a VA examination through QTC Medical Services (QTC), and the report noted the Veteran's diagnosis of tension headaches is in remission, providing evidence against this claim of high probative weight.

Pursuant to an August 2010 VA QTC examination, the Veteran reported being diagnosed with migraine headaches.  He characterized them as sharp pains and occur on the average of once a day for 8 hours.  Following the physical evaluation, the examiner concluded the condition is active.  In addition, private treatment records note ongoing treatment and assessments of tension headaches, not migraine, providing some evidence against this claim.  

After fully considering the lay and medical evidence discussed above, the Board finds that for the entire initial rating period on appeal, the service-connected tension headaches have not more closely approximated a manifestation of migraine headaches, but rather tension headaches.  As such, the evidence is against an initial rating in excess of 10 percent for the service-connected tension headaches for any period.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100.  

Right Ankle Disability

Pursuant to the rating criteria for the ankle, the Veteran's service-connected right ankle disability is rated at 10 percent disabling, effective for the entire initial rating period from June 29, 2007 to the present.  See 38 C.F.R. §§ 4.27 (explaining hyphenated diagnostic codes), 4.71a, DCs 5003-5271.  

DC 5003 provides that degenerative arthritis, established by x-ray findings, is rated according to limitation of motion for the joint or joints involved.  When limitation of motion is noncompensable (0 percent), a compensable rating is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under DC 5003.

Limitation of the ankle is addressed under DC 5271, which provides for a 10 percent rating for moderate limited motion and a 20 percent rating for marked limited motion.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The rating schedule does not define the terms "moderate" or "marked," as used in DC 5271 to describe the degree of deformity of the ankle.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  

During the appeal period on appeal, the pertinent evidence of record shows the service-connected right ankle disability manifests compensable, moderate limited motion, so a higher rating under DC 5003 is not applicable.  The Board now considers whether a higher rating is warranted based on limitation of the ankle under DC 5271.

At the November 2007 VA QTC examination, the Veteran exhibited full dorsiflexion to 20 degrees and limited plantar flexion to 35 degrees with pain.  At the February 2010 VA QTC examination, he exhibited limited dorsiflexion to 15 degrees and full plantar flexion to 45 degrees.

The Board finds the results of these diagnostic testings revealed the Veteran had some limited motion in the right ankle, as he was only, at worst, limited by 5 degrees in both directions.  He also denied receiving any treatment for the right ankle at the February 2010 VA QTC examination.  As such, the Board finds these testings reveal only moderate limited motion, and neither the pertinent evidence discussed above nor the Veteran or his representative indicates marked limited motion of the ankle to warrant the next-higher rating of 20 percent under DC 5271.

The Board also finds that a rating in excess of 10 percent is not warranted under the other schedular rating criteria related to the ankle.  See 38 C.F.R. § 4.71a.  

A rating under DC 5270, pertaining to ankylosis of the ankle, or DC 5272, pertaining to ankylosis of the subastragalar or tarsal joint is not warranted.  As discussed above, the February 2010 VA QTC examination report noted no objective findings of ankylosis and he exhibited range of motion of the right ankle throughout the course of the appeal period.    

A higher rating under DC 5273 (malunion of the os calcis or astragalus) or DC 5274 (astragalectomy - surgical removal of the ankle bone) is also not warranted.  The best medical evidence, specifically a November 2007 x-ray findings in connection with the VA QTC examination, revealed the right ankle was within normal limits and the medical evidence does not indicate the Veteran underwent this surgical procedure.  

The Board considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  

Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this regard, the Board has particularly noted that Veteran's statements and his complaints of pain.  At the November 2007 VA QTC examination, he reported symptoms of weakness, stiffness, swelling, and constant pain elicited by physical activity.  Physical evaluation revealed objective findings of tenderness, but no edema, effusion, weakness, redness, heat, guarding, or subluxation.  After repetitive use testing, there were no changes in range of motion or additional limitation by fatigue, weakness, lack of endurance, or incoordination.  Although the examiner concluded the right ankle is additionally limited after repetitive use by pain, such limitation was by 0 degrees, thus no actual change.

At the February 2010 VA QTC examination, the Veteran reported right ankle symptoms of weakness, stiffness, lack of endurance, tenderness, and difficulty with standing/walking.  Flare-ups occur as often as every day, lasts for 24 hours, precipitated by physical activity and stress, and causes functional impairment by pain, stiffness, and difficulty with weight bearing activities.  Physical evaluation revealed objective findings of tenderness and none of the following: edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, malalignment, drainage, or subluxation.  After repetitive use testing, there were no changes in range of motion or additional limitation by pain, fatigue, weakness, lack of endurance, or incoordination.  

The Board acknowledges that although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As discussed above, the evidence of records does not establish the Veteran experiences additional functional loss, particularly with any change in range of motion, due to his reported right ankle pain.  As such, the Board finds a higher rating is not warranted under DeLuca, notwithstanding the Veteran's complaints cited above.  The examination reports, based on objective review of the disability, simply do not support a finding of a higher rating beyond 10 percent, and providing highly probative evidence against a higher evaluation that outweigh the evidence cited above that supports this claim.

For these reasons and bases discussed above, and after fully considering all the lay and medical evidence regarding this service-connected disability for the rating period on appeal, the Board finds that the evidence is against an initial rating in excess of 10 percent for right ankle disability.
Cervical and Thoracolumbar Spine Disabilities

Pursuant to the rating criteria for the spine, the Veteran's service-connected  cervical spine disability is rated at 10 percent disabling prior to February 10, 2010 and at 20 percent disabling from February 10, 2010 to the present.  38 C.F.R. §§ 4.27, 4.71a, DCs 5003-5237.

The Veteran's service-connected thoracolumbar spine disability is rated at 10 percent disabling prior to August 30, 2010 and at 20 percent disabling from August 30, 2010 to the present.  38 C.F.R. § 4.71a, DC 5242.

DC 5242 provides for degenerative arthritis of the spine (see also DC 5003).  See 38 C.F.R. § 4.71a, Note (6).  The Veteran has been assigned a compensable rating based on limitation of motion for his cervical and thoracolumbar spine disabilities during each rating period on appeal, as discussed below.  Therefore, consideration of whether higher ratings are warranted under DCs 5003 and 5242 for degenerative arthritis is not warranted. 

Claims for Intervertebral Disc Syndrome (IVDS) rated under DC 5243 are evaluated under either the Formula for Rating IVDS Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5242.

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine is not greater than 120 degrees; forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent rating requires forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating requires unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  

Cervical Spine

At the November 2007 VA QTC examination, there were objective findings of tenderness, but no muscle spasm or ankylosis.  He exhibited normal flexion to 45 degrees, and limited extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, and bilateral rotation to 45 degrees each, thus a combined range of motion to 195 degrees with pain (except on flexion).  X-ray findings showed degenerative arthritis and joint narrowing.

On VA examination for neurological disorders in October 2008, physical findings revealed stiffness in the neck, some loss of cervical spine lordosis, and pronounced paravertebral spasm in the cervical region.  He exhibited flexion and extension limited by approximately 10 degrees (to 35 degrees), bilateral rotation limited by approximately 20 degrees (to 60 degrees), and bilateral lateral bending could not be performed.  

In addition, an October 2008 private evaluation report notes very limited motion of the neck without specification in degrees, and the physician concluded the Veteran's muscle spasms are not unexpected considering the amount of damage to the neck.

As such, the pertinent evidence of record, particularly the October 2008 VA examination report, shows a 20 percent rating, and no higher, is warranted prior to February 10, 2010 for findings of pronounced paravertebral spasm and some loss of cervical spine lordosis.  Nevertheless, such evidence also does not show forward flexion of the cervical spine less than 15 degrees or ankylosis to warrant a rating in excess of 20 percent rating prior to February 10, 2010 under the General Rating Formula for Diseases and Injuries of the Spine.  

On February 10, 2010, the Veteran underwent an additional VA QTC examination and reported he was not receiving any treatment.  Physical evaluation revealed objective findings of tenderness but no muscle spasm.  He exhibited limited flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, right rotation to 40 degrees, and left rotation to 30 degrees, thus a combined range of motion to 125 degrees, with pain.

At the August 2010 VA QTC examination, the Veteran reported he is not receiving any treatment for this condition.  There were objective findings of tenderness but no ankylosis of the cervical spine.  He exhibited limited forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, bilateral rotation to 20 degrees each, thus a combined range of motion to 95 degrees, with pain.  X-ray findings revealed surgical changes in the cervical region and no acute lesions of the cervical spine.

As such, the pertinent evidence of record supports the currently-assigned 20 percent rating and does not show forward flexion of the cervical spine less than 15 degrees or ankylosis to warrant a higher rating as of February 10, 2010 under the General Rating Formula for Diseases and Injuries of the Spine.  

Thoracolumbar Spine

At the November 2007 VA QTC examination, there were objective findings of tenderness, normal curvature, and gait was within normal limits, but no muscle spasm or ankylosis.  He exhibited limited forward flexion to 80 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral rotation to 20 degrees, thus a combined range of motion to 150 degrees with pain.  X-rays revealed degenerative arthritis and joint narrowing.

An October 2008 private evaluation report notes the Veteran is able to walk although still has a spastic gait.  

At the February 2010 VA QTC examination, physical evaluation revealed his posture as normal, he walked with an antalgic gait due to a right leg limp, walking was steady, and normal curvature, but no muscle spasm, tenderness, or ankylosis.  He exhibited limited forward flexion to 80 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees each, thus a combined range of motion to 130 degrees, with pain.

As such, the pertinent evidence of record supports the currently-assigned compensable rating of 10 percent, and no higher, and does not show forward flexion of the thoracolumbar spine less than 60 degrees, a combined range of motion of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis to warrant a rating in excess of 10 percent rating prior to August 30, 2010 under the General Rating Formula for Diseases and Injuries of the Spine.  

On August 30, 2010, the Veteran underwent an additional VA QTC examination and reported not receiving any treatment for this condition.  Physical evaluation findings revealed his posture as normal, he walked with an antalgic gait due to limping, and was unsteady.  There were objective findings of tenderness, normal curvature, but no ankylosis or abnormal spinal contour or muscle tone.  He exhibited limited forward flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees each, and bilateral rotation to 10 degrees each, thus a combined range of motion to 110 degrees, with pain.  X-ray findings revealed moderate degenerative change without evidence of acute lesion of the thoracic spine, as well as, moderate degenerative changes and slight scoliosis without evidence of acute lesion of he lumbar spine.

As such, the pertinent evidence of record does not show, forward flexion of the thoracolumbar spine less than 30 degrees or ankylosis to warrant a rating in excess of 20 percent as of August 30, 2010 under the General Rating Formula for Diseases and Injuries of the Spine.  

Cervical and Thoracolumbar Spine Disabilities

With respect to each rating period on appeal for the cervical and thoracolumbar spine disabilities, first, the Board finds the evidence of record does not show the Veteran has incapacitating episodes due to IVDS for the required time frame to warrant a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  The Board acknowledges that the Veteran was diagnosed with IVDS of the cervical spine in an August 2006 private treatment record and by the February 2010 and August 2010 VA QTC examiners.  He was also diagnosed with IVDS of the thoracolumbar spine by these same VA examiners.  Nevertheless, the Veteran reported at the November 2007, February 2010, and August 2010 VA QTC examinations that his cervical and thoracolumbar spine disabilities do not cause incapacitation, and the medical evidence of record does not indicate prescribed treatment for an incapacitating episodes.  

Second, the Board considers whether a separate disability rating is warranted for any period due to any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  The Veteran is already separately service connected for radiculopathy of the bilateral upper extremities secondary to the service-connected cervical spine disability and for radiculopathy of the bilateral lower extremities secondary to the service-connected thoracolumbar spine disability.  The Board also notes that at the February 2010 and August 2010 VA QTC examinations, the Veteran reported not experiencing any bowel or bladder problems or erectile dysfunction in relation to the cervical and thoracolumbar spine conditions.  Thus, a separate rating is not warranted for such impairment in this case.

Next, the Board considers whether the evidentiary record, to include the Veteran's reported symptomatology, demonstrates additional functional impairment beyond what is contemplated in the currently assigned disability ratings for any period.  

Private treatment records, dated August 2006 and February 2007, document his complaints of pain, stiffness, and limited movement in the neck.  Objective findings revealed pain on motion and the neck turned to the right and hyperextended, thus exhibiting no additional functional impairment.

At the November 2007 VA QTC examination, he reported symptoms of constant pain and is not receiving any treatment.  After repetitive use testing, there were no changes in range of motion or additional limitation by fatigue, weakness, lack of endurance, or incoordination.  Although the examiner concluded the cervical and thoracolumbar spine is additionally limited after repetitive use by pain, such limitation was by 0 degrees, thus no actual change. 

At the February 2010 VA QTC examination, he reported he can walk without limitation and experiences the following symptoms: stiffness, fatigue, decreased motion, paresthesia, and numbness.  He denied having falls, spasms, weakness, pain due to the spine condition, and any overall functional impairment.  There were also no objective findings of guarding or weakness nor changes in range of motion after repetative use testing.  The examiner concluded function for he cervical and thoracolumbar spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination. 

At the August 2010 VA QTC examination, he reported having limitation in walking due to his cervical and thoracolumbar spine disorders, and can walk 50 yards, on average, which takes 15 minutes.  Associated symptoms are stiffness, fatigue, spasms, decreased motion, numbness, and constant pain exacerbated by physical activity.  During flare-ups, functional impairment is demonstrated by a lack of coordination in movement and limitation in turning his neck and picking up things.  Objective findings of the cervical spine showed muscle spasm, but no guarding or weakness and no changes after repetitive use testing.  Objective findings of the thoracolumbar spine showed no muscle spasm or guarding.  The examiner concluded function of the cervical and thoracolumbar spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The Board finds that the Veteran's complaints of pain and symptomatology, as discussed above, to include stiffness, muscle spasm, pain, and tenderness, are adequately contemplated in the currently assigned disability ratings and the mere presence of pain does not by itself constitute functional loss.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 205.  As noted, the Veteran did not exhibit additional limitation of motion after repetitive use testing on multiple VA examinations during the appeal periods and his activities of daily living are not impaired by the service-connected cervical and thoracolumbar spine disabilities.  

Additionally, the evidence of record does not indicate the Veteran's scar, associated with the service-connected cervical spine disability, limits his motion to warrant application of DC 7800 (scars, of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck), DC 7804 (unstable or painful scars), or DC 7805 (scars, other, which are rated on limitation of function of the affected part).  See 38 C.F.R. § 4.118.

The November 2007 VA QTC examination report notes physical findings of the skin documented a level scar present at the cervical spine, posterior, measuring 14 centimeters by 0.1 centimeter, with none of the following: tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, and abnormal texture.  At the February 2010 and August 2010 VA QTC examinations, there were also objective findings of a scar located posterior neck with the following characteristics: linear, measures 15 centimeters by 0.2 centimeters, not painful, superficial with no underlying tissue damage, does not limit motion or function, and no skin break down, inflammation, edema, keloid formation, disfiguring.  Therefore, the evidence does not support a higher rating under DCs 7800, 7804, or 7805.

For these reasons and bases discussed above, and after fully considering all the lay and medical evidence regarding these service-connected disabilities for the rating periods on appeal, the Board finds that the evidence warrants an initial rating of 20 percent, and no higher, prior to February 10, 2010 and is against a rating in excess of 20 percent thereafter for the cervical spine disability.  The evidence is also against an initial rating in excess of 10 percent prior to August 30, 2010 and in excess of 20 percent thereafter for the thoracolumbar spine disability.   

Additional Considerations

With respect to all of the service-connected disabilities on appeal, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes, and consideration of the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign higher evaluations than the disability ratings currently assigned.

An extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected tension headaches, to include pain.  A higher evaluation of 30 percent is provided under the schedular rating criteria (DC 8100) for certain manifestations of the disability at issue, specifically including migraine headaches, frequency and severity of prostrating attacks, and the degree of impairment with employment (severe economic inadaptability), but the competent evidence reflects that those manifestations are not present in this case.  The competent and more probative evidence of record demonstrates that the service-connected disability has not been manifested by migraine headaches for a 30 percent rating.

The schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected right ankle disability, to include tenderness and limited dorsiflexion and plantar flexion.  A higher evaluation of 20 percent is provided under the schedular rating criteria (DCs 5270-5274 and the DeLuca factors) for certain manifestations of the disability at issue, specifically including moderate limited motion, ankylosis, malunion with marked deformity, and astragalectomy, but the competent evidence reflects that those manifestations are not present in this case.  The competent and more probative evidence of record demonstrates that the service-connected disability has not been manifested by marked limited motion, ankylosis, malunion, or astragalectomy for a 20 percent rating.  

The schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected cervical and thoracolumbar spine disabilities, to include tenderness, muscle spasm, loss of lordosis, stiffness, limited motion, pain without additional functional loss, and IVDS with no incapacitating episodes.  Higher evaluations than the currently assigned 20 percent ratings for the respective appeal periods are provided under the schedular rating criteria (DCs 5271 5237, and 5243 and the DeLuca factors) for certain manifestations of these disabilities, specifically including limited motion, ankylosis and IVDS with incapacitating episodes, but the competent evidence reflects that those manifestations are not present in this case.  The competent and more probative evidence of record demonstrates that these service-connected disabilities have not been manifested by limited motion, ankylosis, or IVDS with incapacitating episodes for the next-higher evaluations.  

There is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  As a result, referral for extra-schedular consideration for the service-connected disabilities on appeal is not required.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by August 2007 and March 2008 letters.

Regarding the duty to assist, the evidence of record includes statements from the Veteran, VA outpatient treatment records, private treatment records, and VA examination reports dated November 2007, February 2010, and August 2010.  The Board acknowledges that the Veteran's most recent VA examination was approximately three years ago; however, an additional VA examination is not warranted in this case because the evidence of record does not indicate that his service-connected disabilities on appeal have become more severe since the August 2010 VA QTC examination.  

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

An initial disability rating in excess of 10 percent for tension headaches (claimed as migraines) is denied.

An initial disability rating in excess of 10 percent for right ankle disability is denied.

An initial disability rating of 20 percent, and no higher prior to February 10, 2010 is warranted subject to the criteria applicable to the payment of monetary benefits, and in excess of 20 percent thereafter for cervical spine disability is denied.

An initial disability rating in excess of 10 percent prior to August 30, 2010 and in excess of 20 percent thereafter for thoracolumbar spine disability is denied.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of a TDIU.  

The Veteran does not meet the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  Nonetheless, there is evidence of record that suggests he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Particularly, in an October 2008 private medical statement, Dr. M. K. concludes "[the Veteran] clearly is disabled with his . . . unsteady gait and there is no way he could carry out ant type of gainful employment."  At the February 2010 VA QTC examination for PTSD, the Veteran reported he has not worked since 2003 because he started to have significant health problems.  At the August 2010 VA QTC examination, he reported being unable to go to work when headaches occur.   

Therefore, the Board finds that the issue of entitlement to a TDIU on an extra-schedular basis should be referred to the Director of the Compensation and Pension Service for the appropriate development.  See 38 C.F.R. § 4.16(b) (2013); Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)
	
1.  Refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 4.16(b) (2013). 

2.  Thereafter, readjudicate the issue of a TDIU on an extra-schedular basis.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


